                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND
                                  Southern Division

GEBRIL A.,                                       *
                                                 *
               Plaintiff,                        *
                                                 *            Civil No. TMD 19-287
               v.                                *
                                                 *
                                                 *
ANDREW M. SAUL,                                  *
Commissioner of Social Security,                 *
                                                 *
               Defendant.1                       *
                                           ************

                    MEMORANDUM OPINION GRANTING PLAINTIFF’S
                       ALTERNATIVE MOTION FOR REMAND

       Plaintiff Gebril A. seeks judicial review under 42 U.S.C. §§ 405(g) and 1383(c)(3) of a

final decision of the Commissioner of Social Security (“Defendant” or the “Commissioner”)

denying his application for Supplemental Security Income under Title XVI of the Social Security

Act. Before the Court are Plaintiff’s Motion for Summary Judgment and alternative motion for

remand (ECF No. 12) and Defendant’s Motion for Summary Judgment (ECF No. 16).2 Plaintiff

contends that the administrative record does not contain substantial evidence to support the

Commissioner’s decision that he is not disabled. No hearing is necessary. L.R. 105.6. For the

reasons that follow, Plaintiff’s alternative motion for remand (ECF No. 12) is GRANTED.



1
  On June 17, 2019, Andrew M. Saul became the Commissioner of Social Security. He is,
therefore, substituted as Defendant in this matter. See 42 U.S.C. § 405(g); Fed. R. Civ. P. 25(d).
2
  The Fourth Circuit has noted that, “in social security cases, we often use summary judgment as
a procedural means to place the district court in position to fulfill its appellate function, not as a
device to avoid nontriable issues under usual Federal Rule of Civil Procedure 56 standards.”
Walls v. Barnhart, 296 F.3d 287, 289 n.2 (4th Cir. 2002). For example, “the denial of summary
judgment accompanied by a remand to the Commissioner results in a judgment under sentence
four of 42 U.S.C. § 405(g), which is immediately appealable.” Id.
                                                 I

                                           Background

       On January 8, 2018, Administrative Law Judge (“ALJ”) Susan Maley held a hearing in

Washington, D.C., where Plaintiff and a vocational expert (“VE”) testified. R. at 31-71. The

ALJ thereafter found on March 28, 2018, that Plaintiff was not disabled since the application

date of February 19, 2015. R. at 13-30. In so finding, the ALJ found that Plaintiff had a

moderate limitation in concentrating, persisting, or maintaining pace. R. at 19. The ALJ then

found that Plaintiff had the residual functional capacity (“RFC”)

       to perform a full range of work at all exertional levels but with the following
       nonexertional limitations: carrying out simple tasks in 2-hour increments with 10-
       to 15-minute breaks in-between; having occasional interaction with coworkers,
       supervisors, and the general public; and adapting to simple changes in a routine
       work setting.

R. at 20. The ALJ then determined that Plaintiff could perform work in the national economy

such as an industrial cleaner, kitchen helper, or hospital cleaner. R. at 25. Plaintiff thus was not

disabled since the application date of February 19, 2015. R. at 26.

       After the Appeals Council denied Plaintiff’s request for review, Plaintiff filed on January

30, 2019, a complaint in this Court seeking review of the Commissioner’s decision. Upon the

parties’ consent, this case was transferred to a United States Magistrate Judge for final

disposition and entry of judgment. The case then was reassigned to the undersigned. The parties

have briefed the issues, and the matter is now fully submitted.

                                                II

                        Disability Determinations and Burden of Proof

       The Social Security Act defines a disability as the inability to engage in any substantial

gainful activity by reason of any medically determinable physical or mental impairment that can



                                                 2
be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months.           42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A); 20 C.F.R.

§§ 404.1505, 416.905. A claimant has a disability when the claimant is “not only unable to do

his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists . . . in significant numbers either in the

region where such individual lives or in several regions of the country.”               42 U.S.C.

§§ 423(d)(2)(A), 1382c(a)(3)(B).

       To determine whether a claimant has a disability within the meaning of the Social

Security Act, the Commissioner follows a five-step sequential evaluation process outlined in the

regulations. 20 C.F.R. §§ 404.1520, 416.920; see Barnhart v. Thomas, 540 U.S. 20, 24-25, 124

S. Ct. 376, 379-80 (2003). “If at any step a finding of disability or nondisability can be made,

the [Commissioner] will not review the claim further.” Thomas, 540 U.S. at 24, 124 S. Ct. at

379; see 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The claimant has the burden of production

and proof at steps one through four. See Bowen v. Yuckert, 482 U.S. 137, 146 n.5, 107 S. Ct.

2287, 2294 n.5 (1987); Radford v. Colvin, 734 F.3d 288, 291 (4th Cir. 2013).

       First, the Commissioner will consider a claimant’s work activity. If the claimant is

engaged in substantial gainful activity, then the claimant is not disabled.             20 C.F.R.

§§ 404.1520(a)(4)(i), 416.920(a)(4)(i).

       Second, if the claimant is not engaged in substantial gainful activity, the Commissioner

looks to see whether the claimant has a “severe” impairment, i.e., an impairment or combination

of impairments that significantly limits the claimant’s physical or mental ability to do basic work




                                                  3
activities. Pass v. Chater, 65 F.3d 1200, 1203 (4th Cir. 1995); see 20 C.F.R. §§ 404.1520(c),

404.1522(a), 416.920(c), 416.922(a).3

       Third, if the claimant has a severe impairment, then the Commissioner will consider the

medical severity of the impairment. If the impairment meets or equals one of the presumptively

disabling impairments listed in the regulations, then the claimant is considered disabled,

regardless of age, education, and work experience.             20 C.F.R. §§ 404.1520(a)(4)(iii),

404.1520(d), 416.920(a)(4)(iii), 416.920(d); see Radford, 734 F.3d at 293.

       Fourth, if the claimant’s impairment is severe, but it does not meet or equal one of the

presumptively disabling impairments, then the Commissioner will assess the claimant’s RFC to

determine the claimant’s “ability to meet the physical, mental, sensory, and other requirements”

of the claimant’s past relevant work.         20 C.F.R. §§ 404.1520(a)(4)(iv), 404.1545(a)(4),

416.920(a)(4)(iv), 416.945(a)(4). RFC is a measurement of the most a claimant can do despite

his or her limitations. Hines v. Barnhart, 453 F.3d 559, 562 (4th Cir. 2006); see 20 C.F.R.

§§ 404.1545(a)(1), 416.945(a)(1).     The claimant is responsible for providing evidence the

Commissioner will use to make a finding as to the claimant’s RFC, but the Commissioner is

responsible for developing the claimant’s “complete medical history, including arranging for a

consultative examination(s) if necessary, and making every reasonable effort to help [the

claimant] get medical reports from [the claimant’s] own medical sources.”               20 C.F.R.

§§ 404.1545(a)(3), 416.945(a)(3). The Commissioner also will consider certain non-medical


3
  The ability to do basic work activities is defined as “the abilities and aptitudes necessary to do
most jobs.” 20 C.F.R. §§ 404.1522(b), 416.922(b). These abilities and aptitudes include
(1) physical functions such as walking, standing, sitting, lifting, pushing, pulling, reaching,
carrying, or handling; (2) capacities for seeing, hearing, and speaking; (3) understanding,
carrying out, and remembering simple instructions; (4) use of judgment; (5) responding
appropriately to supervision, co-workers, and usual work situations; and (6) dealing with changes
in a routine work setting. Id. §§ 404.1522(b)(1)-(6), 416.922(b)(1)-(6); see Yuckert, 482 U.S. at
141, 107 S. Ct. at 2291.
                                                 4
evidence and other evidence listed in the regulations. See id. If a claimant retains the RFC to

perform past relevant work, then the claimant is not disabled.            Id. §§ 404.1520(a)(4)(iv),

416.920(a)(4)(iv).

       Fifth, if the claimant’s RFC as determined in step four will not allow the claimant to

perform past relevant work, then the burden shifts to the Commissioner to prove that there is

other work that the claimant can do, given the claimant’s RFC as determined at step four, age,

education, and work experience. See Hancock v. Astrue, 667 F.3d 470, 472-73 (4th Cir. 2012).

The Commissioner must prove not only that the claimant’s RFC will allow the claimant to make

an adjustment to other work, but also that the other work exists in significant numbers in the

national economy.        See Walls, 296 F.3d at 290; 20 C.F.R. §§ 404.1520(a)(4)(v),

416.920(a)(4)(v). If the claimant can make an adjustment to other work that exists in significant

numbers in the national economy, then the Commissioner will find that the claimant is not

disabled. If the claimant cannot make an adjustment to other work, then the Commissioner will

find that the claimant is disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).

                                                 III

                                 Substantial Evidence Standard

       The Court reviews an ALJ’s decision to determine whether the ALJ applied the correct

legal standards and whether the factual findings are supported by substantial evidence. See

Craig v. Chater, 76 F.3d 585, 589 (4th Cir. 1996). In other words, the issue before the Court “is

not whether [Plaintiff] is disabled, but whether the ALJ’s finding that [Plaintiff] is not disabled is

supported by substantial evidence and was reached based upon a correct application of the

relevant law.” Id. The Court’s review is deferential, as “[t]he findings of the Commissioner of

Social Security as to any fact, if supported by substantial evidence, shall be conclusive.” 42



                                                  5
U.S.C. § 405(g). Under this standard, substantial evidence is less than a preponderance but is

enough that a reasonable mind would find it adequate to support the Commissioner’s conclusion.

See Hancock, 667 F.3d at 472; see also Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct.

1420, 1427 (1971).

       In evaluating the evidence in an appeal of a denial of benefits, the court does “not

conduct a de novo review of the evidence,” Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir.

1986), or undertake to reweigh conflicting evidence, make credibility determinations, or

substitute its judgment for that of the Commissioner. Hancock, 667 F.3d at 472. Rather, “[t]he

duty to resolve conflicts in the evidence rests with the ALJ, not with a reviewing court.” Smith v.

Chater, 99 F.3d 635, 638 (4th Cir. 1996). When conflicting evidence allows reasonable minds to

differ as to whether a claimant is disabled, the responsibility for that decision falls on the ALJ.

Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (per curiam).

                                                IV

                                           Discussion

       Plaintiff contends that the ALJ erroneously assessed his RFC contrary to Social Security

Ruling4 (“SSR”) 96-8p, 1996 WL 374184 (July 2, 1996). Pl.’s Mem. Supp. Mot. Summ. J. 3-10,

ECF No. 12-1. Plaintiff maintains that the ALJ failed to perform properly a function-by-function

assessment of his ability to perform the physical and mental demands of work. Id. at 5. In

particular, he contends that, although the ALJ found that he had a moderate limitation in



4
   Social Security Rulings are “final opinions and orders and statements of policy and
interpretations” that the Social Security Administration has adopted. 20 C.F.R. § 402.35(b)(1).
Once published, these rulings are binding on all components of the Social Security
Administration. Heckler v. Edwards, 465 U.S. 870, 873 n.3, 104 S. Ct. 1532, 1534 n.3 (1984);
20 C.F.R. § 402.35(b)(1). “While they do not have the force of law, they are entitled to
deference unless they are clearly erroneous or inconsistent with the law.” Pass, 65 F.3d at 1204
n.3.
                                                6
concentrating, persisting, or maintaining pace (R. at 19), the ALJ failed to include any limitation

on concentration or task persistence in the RFC assessment. Id. at 7. Rather, according to

Plaintiff, the ALJ limited him to carrying out simple tasks in two-hour increments with ten- to

fifteen-minute breaks in between. Id. (citing R. at 20). Plaintiff also asserts that the ALJ failed

to explain how, despite his moderate limitation in concentrating, persisting, or maintaining pace,

he could be productive or remain on task for more than 90% of an eight-hour workday. Id. at 10.

For the reasons discussed below, the Court remands this case for further proceedings.

       SSR 96-8p explains how adjudicators should assess RFC and instructs that the RFC

       “assessment must first identify the individual’s functional limitations or
       restrictions and assess his or her work-related abilities on a function-by-function
       basis, including the functions” listed in the regulations. “Only after that may
       [residual functional capacity] be expressed in terms of the exertional levels of
       work, sedentary, light, medium, heavy, and very heavy.” The Ruling further
       explains that the residual functional capacity “assessment must include a narrative
       discussion describing how the evidence supports each conclusion, citing specific
       medical facts (e.g., laboratory findings) and nonmedical evidence (e.g., daily
       activities, observations).”

Mascio v. Colvin, 780 F.3d 632, 636 (4th Cir. 2015) (alteration in original) (footnote omitted)

(citations omitted). The Fourth Circuit has held, however, that a per se rule requiring remand

when the ALJ does not perform an explicit function-by-function analysis “is inappropriate given

that remand would prove futile in cases where the ALJ does not discuss functions that are

‘irrelevant or uncontested.’” Id. (quoting Cichocki v. Astrue, 729 F.3d 172, 177 (2d Cir. 2013)

(per curiam)). Rather, remand may be appropriate “where an ALJ fails to assess a claimant’s

capacity to perform relevant functions, despite contradictory evidence in the record, or where

other inadequacies in the ALJ’s analysis frustrate meaningful review.” Id. (quoting Cichocki,

729 F.3d at 177). The court in Mascio concluded that remand was appropriate because it was

“left to guess about how the ALJ arrived at his conclusions on [the claimant’s] ability to perform



                                                7
relevant functions” because the ALJ had “said nothing about [the claimant’s] ability to perform

them for a full workday,” despite conflicting evidence as to the claimant’s RFC that the ALJ did

not address. Id. at 637; see Monroe v. Colvin, 826 F.3d 176, 187-88 (4th Cir. 2016) (remanding

because ALJ erred in not determining claimant’s RFC using function-by-function analysis; ALJ

erroneously expressed claimant’s RFC first and then concluded that limitations caused by

claimant’s impairments were consistent with that RFC).

       The Fourth Circuit further held in Mascio that “an ALJ does not account ‘for a claimant’s

limitations in concentration, persistence, and pace by restricting the hypothetical question to

simple, routine tasks or unskilled work.’” Mascio, 780 F.3d at 638 (quoting Winschel v. Comm’r

of Soc. Sec., 631 F.3d 1176, 1180 (11th Cir. 2011)). “[T]he ability to perform simple tasks

differs from the ability to stay on task. Only the latter limitation would account for a claimant’s

limitation in concentration, persistence, or pace.” Id. The court in Mascio remanded the case for

the ALJ to explain why the claimant’s moderate limitation in concentration, persistence, or pace

at step three did not translate into a limitation in the claimant’s RFC. Id. In other words, under

Mascio, “once an ALJ has made a step three finding that a claimant suffers from moderate

difficulties in concentration, persistence, or pace, the ALJ must either include a corresponding

limitation in her RFC assessment, or explain why no such limitation is necessary.” McLaughlin

v. Colvin, 200 F. Supp. 3d 591, 600 (D. Md. 2016) (quoting Talmo v. Comm’r, Soc. Sec., Civil

Case No. ELH-14-2214, 2015 WL 2395108, at *3 (D. Md. May 19, 2015), report and

recommendation adopted (D. Md. June 5, 2015)).

       Here, the ALJ’s hypothetical to the VE and corresponding RFC assessment found that

Plaintiff was limited to “carrying out simple tasks in 2-hour increments with 10- to 15-minute

breaks in-between; having occasional interaction with coworkers, supervisors, and the general



                                                8
public; and adapting to simple changes in a routine work setting.” R. at 20; see R. at 68-69.

These limitations, however, do not account for Plaintiff’s moderate limitation in concentrating,

persisting, or maintaining pace. See Varga v. Colvin, 794 F.3d 809, 815 (7th Cir. 2015) (“‘Few

if any work place changes’ with limited ‘interaction with coworkers or supervisors’ deals largely

with workplace adaptation, rather than concentration, pace, or persistence.”); Mascio, 780 F.3d at

638; Stewart v. Astrue, 561 F.3d 679, 684-85 (7th Cir. 2009) (per curiam) (rejecting contention

that “the ALJ accounted for [the claimant’s] limitations of concentration, persistence, and pace

by restricting the inquiry to simple, routine tasks that do not require constant interactions with

coworkers or the general public”); Jody R-S. v. Berryhill, Civil No. TJS-18-1715, 2019 WL

1493364, at *3 (D. Md. Apr. 3, 2019) (determining that RFC assessment limiting claimant to

work that involves only “simple tasks in 2-hour increments with 10- to 15- minute breaks in-

between” did not account for claimant’s moderate difficulties in concentration, persistence, and

pace); Capps v. Berryhill, Civil Action No. CBD-17-2438, 2018 WL 4616018, at *5 (D. Md.

Sept. 26, 2018) (determining that ALJ’s RFC assessment limiting claimant to “simple tasks in

two-hour increments” did not account for moderate difficulties in maintaining concentration,

persistence and pace because “[w]hen a durational limitation is included, such limitations must

consider that the normal 8-hour workday already includes breaks approximately every two (2)

hours and provide further explanation as to how that restriction ‘adequately accounts for a

moderate limitation in the ability to stay on task’ or else it does not meet the Mascio

requirements”). Remand under Mascio thus is warranted.

       Moreover, the ALJ failed to explain how, despite Plaintiff’s moderate limitation in

concentrating, persisting, or maintaining pace, he could be productive or remain on task for at

least 90% of an eight-hour workday or forty-hour workweek. See Lanigan v. Berryhill, 865 F.3d



                                                9
558, 563 (7th Cir. 2017) (remanding because, inter alia, ALJ did not build accurate and logical

bridge between claimant’s moderate difficulties in various functional areas and ALJ’s finding

that claimant would not be off task more than 10% of workday); McLaughlin, 200 F. Supp. 3d at

602 (remanding because ALJ’s decision failed to explain how, despite claimant’s moderate

difficulties in maintaining concentration, persistence, or pace, she could remain productive for at

least 85% of workday, in light of VE’s testimony that individual “off task” more than 15% of

workday because of need to take unscheduled breaks could not perform any work). “Notably, it

appears the ALJ disregarded testimony from the VE about a person with limitations in

concentration, persistence, and pace.” Winsted v. Berryhill, 923 F.3d 472, 477 (7th Cir. 2019).

The VE testified that an individual who would not be able to remain on task for at least 90% of

the workday or workweek or who would be absent from work more than once a month would be

incapable of performing competitive employment (R. at 70). “But these responses are not

reflected in the ALJ’s decision. Because the ALJ did not include [Plaintiff’s] difficulties with

concentration, persistence, and pace in the hypothetical [she] did consider, the decision cannot

stand.” Id.; see Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“The ALJ seemed to

recognize [the claimant’s] CPP challenges when, in formulating the second hypothetical for the

VE, he incorporated the express functional limitation of a person able to perform simple and

repetitive tasks also being off-task 20% of the time or otherwise requiring two unscheduled

absences per month. The VE opined that a person so limited would lack the functional capacity

to sustain any employment. But the ALJ failed to incorporate this opinion anywhere in the RFC,

leaving the RFC altogether uninformed by considerations of off-task time or unplanned leave.”).

       In short, the ALJ “must both identify evidence that supports [her] conclusion and ‘build

an accurate and logical bridge from [that] evidence to [her] conclusion.’” Woods v. Berryhill,



                                                10
888 F.3d 686, 694 (4th Cir. 2018) (second alteration in original) (quoting Monroe, 826 F.3d at

189). An ALJ’s failure to do so constitutes reversible error. Lewis v. Berryhill, 858 F.3d 858,

868 (4th Cir. 2017).     Because the ALJ did not properly evaluate Plaintiff’s limitations in

concentrating, persisting, or maintaining pace, the Court need not address his remaining

arguments. See DeCamp v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019) (per curiam). In any

event, the ALJ also should address these other deficiencies identified by Plaintiff. See Tanner v.

Comm’r of Soc. Sec., 602 F. App’x 95, 98 n.* (4th Cir. 2015) (per curiam) (“The Social Security

Administration’s Hearings, Appeals, and Litigation Law Manual ‘HALLEX’ notes that the

Appeals Council will vacate the entire prior decision of an administrative law judge upon a court

remand, and that the ALJ must consider de novo all pertinent issues.”).

                                                V

                                           Conclusion

       For the reasons stated above, Defendant’s Motion for Summary Judgment (ECF No. 16)

is DENIED. Plaintiff’s Motion for Summary Judgment (ECF No. 12) is DENIED. Plaintiff’s

alternative motion for remand (ECF No. 12) is GRANTED. Defendant’s final decision is

REVERSED under the fourth sentence of 42 U.S.C. § 405(g). This matter is REMANDED for

further proceedings consistent with this opinion. A separate order will issue.


Date: January 31, 2020                                             /s/
                                                     Thomas M. DiGirolamo
                                                     United States Magistrate Judge




                                                11
